                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                       SHERMAN DIVISION


DIETRICK L. JOHNSON, SR., #19831-078              §

VS.                                               §                  CIVIL ACTION NO. 4:18cv646

DIRECTOR, TDCJ-CID                                §

                                      ORDER OF DISMISSAL

       The above-entitled and numbered civil action was heretofore referred to United States

Magistrate Judge Christine A. Nowak, who issued a Report and Recommendation concluding that the

petition for a writ of habeas corpus should be dismissed as an unauthorized second or successive

petition (Dkt. #4). Petitioner subsequently filed documents (Dkt. ##5,6) discussing the statute of

limitations and the actual innocence exception, but the documents are not responsive to the Report.

He did not file objections to the Report and Recommendation. The Report and Recommendation of

the Magistrate Judge, which contains proposed findings of fact and recommendations for the

disposition of such action, has been presented for consideration, and no objections thereto having been

timely filed, the court is of the opinion that the findings and conclusions of the Magistrate Judge

are correct and adopts same as the findings and conclusions of the court. It is therefore

       ORDERED that the petition for a writ of habeas corpus is DISMISSED without prejudice.

All motions by either party not previously ruled on are hereby DENIED.


            .    SIGNED this the 14th day of February, 2019.




                                                           _______________________________
                                                           RICHARD A. SCHELL
                                                           UNITED STATES DISTRICT JUDGE
